
	

114 HRES 144 IH: Recognizing and celebrating the centennial of the United States Navy Reserve.
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 144
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2015
			Ms. Hahn submitted the following resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Recognizing and celebrating the centennial of the United States Navy Reserve.
	
	
 Whereas the United States Navy Reserve was established on March 3, 1915, pursuant to the Naval Appropriations Act of 1916;
 Whereas the establishment of the Navy Reserve was due to a determined campaign by then Secretary of the Navy Josephus Daniels and his assistant, future President Franklin D. Roosevelt;
 Whereas the vigilance of the members of the Navy Reserve has been instrumental to the preservation of the freedom, security, and prosperity enjoyed by the people of the United States;
 Whereas the Navy Reserve has always acted as a bolstering support system for the regular Navy; Whereas the Navy Reserve provides essential naval war fighting capabilities and expertise, which are strategically aligned with mission requirements, as members of the Navy Reserve continue to be valued for their readiness, innovation, and agility;
 Whereas by 1945 (30 years into its existence) over 3 million sailors had served in World War I or World War II as members of the Navy Reserve;
 Whereas, over the years, the Navy Reserve has assisted the regular Navy in creating and sustaining high technology ships, while also providing sailors for almost every armed conflict since World War I;
 Whereas the role of the United States as a world leader requires a military force that is well-trained, well-equipped, and appropriately sized;
 Whereas the people of the United States will forever be in debt to the men and women of the Navy Reserve as they have, and will continue to, bolster the United States with the world’s strongest Navy;
 Whereas the Navy Reserve has and continues to represent its motto of Ready Then. Ready Now. Ready Always.; and Whereas the Navy Reserve, in executing a range of missions over the years, has continued to display to the world a number of core American values, including compassion, to show its flexibility by responding to unforeseen events, and to demonstrate its ability to provide support to the United States Armed Forces and project a stabilizing force: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the role and wisdom of Secretary of the Navy Josephus Daniels and future President Franklin D. Roosevelt in helping to establish the Navy Reserve;
 (2)recognizes and celebrates the centennial of the Navy Reserve and the role of the Navy Reserve as a component of the United States Armed Forces;
 (3)commends the efforts of the Navy Reserve in supporting the Navy, Marine Corps, and Joint Force, including the mobilization of Reserve sailors to support overseas contingency operations; and
 (4)honors the sacrifices made and services rendered by the members of the Navy Reserve who protect and serve the United States.
			
